Detailed Action
Summary
1. This office action is in response to the application filed on April 09, 2021. 
2. Claims 1-22 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 04/09/2021 are acceptable.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Lai  “20190115765”. 
In re to claim 1, Lai discloses an apparatus (Fig.9A shows battery charger. Examiner noted that Figs.1-9A are considered as same  embodiment) comprising: a first group (switches Q1-Q4) of switches connected in series between a first voltage bus (the battery charger 20 includes four switches Q1-Q4 are configured to receives power from the positive terminal of adapter 5 through first bus)  and a second voltage bus (the battery charger 20 includes four switches Q1-Q4 are configured receives power from the negative terminal of adapter 5 through a second bus), wherein the second voltage bus is connected to ground (the negative terminal of adapter 5 coupled to ground) ; 
a second group of switches (switches Q7-Q8)  connected in series between the first voltage bus (the battery charger 20 includes four switches Q5-Q8 are configured to receives power from the positive terminal of adapter 5 through first bus)  and the second voltage bus (the battery charger 20 includes four switches Q5-Q8 are configured receives power from the negative terminal of adapter 5 through a second bus) ;
a first flying capacitor (CFLY1) between a first common node and a third common node of the first group of switches (CFLY1 is configured between Q1&Q3 and Q2&Q4 ); 
a second flying capacitor (CFLY2) between a first common node and a third common node of the second group of switches (CFLY2 is configured between Q5&Q7 and Q6&Q8 );; 
a first port (connection node positive bus and capacitor CPMID) coupled to the first voltage bus; 
a second port (connection node of the positive plate of capacitor Cout and switches Q2-3 and Q6-7) coupled to a second common node of the first group of switches and a second common node of the second group of switches (capacitor Cout is coupled to common node of  switches Q2-3 and Q6-7); and
 a third port (connection node the positive terminal battery BAT and switches Q2-3 and Q6-7) coupled to a last common node of the first group of switches and a last common node of the second group of switches (connection node the negative  plate of capacitor Cout and battery BAT coupled to common node of the source terminal of switches Q4 and Q8 and ground), 
wherein the first group of switches (switches Q1-Q4) and the second group of switches (switches Q5-Q8)  are configured such that the apparatus operates in one of three operating modes including a bypass operating mode, a hybrid operating mode and a boost/buck operating mode (Fig. 6 shows the battery profile is operating in three operating mode wherein a  charged is below 3.0 V uses predefined voltage operation mode,  between 3.0V and 3.5V  uses a constant-current charging operation mode  and above 3.5V uses constant-voltage and once the battery voltage reaches a voltage near the final charging voltage, the adapter reduces the voltage/current in small increments to prevent a battery overvoltage condition operation mode, see parag.0036-0037. See Fig. 6 has three different operation mode of the charging profile).
In re to claim 12, Lai disclose (Figs.9A),:, wherein: the first group of switches (Q1-Q4)  comprise an eleventh switch (Q1), a twelfth switch (Q3), a thirteenth switch (Q2) and a fourteenth switch (Q4) connected in series between the first voltage bus and the second voltage bus (Q1-Q4 are connected in series the first voltage bus and the second voltage bus); and the second group (Q5-Q8) of switches comprise a fifteenth switch (Q5), a sixteenth switch (Q7), a seventeenth switch (Q6) and an eighteenth switch (Q8)  connected in series between the first voltage bus and the second voltage bus (Q5-Q8 are connected in series the first voltage bus and the second voltage bus);.  
In re to claim 13, Lai disclose (Figs.9A),, wherein: the first common node (connection node between Q1 &Q3) of the first group of switches is a common node of the eleventh switch (Q1) and the twelfth switch (Q3); the second common node (connection node between Q2 &Q3)of the first group of switches is a common node of the twelfth switch (Q3)  and the thirteenth switch (Q2); the third common node (connection node between Q2 &Q4) of the first group of switches is the last common node of the first group of switches, and wherein the third common node of the first group of switches is a LIU-0100US01-HAL-62-common node of the thirteenth switch (Q2)  and the fourteenth switch (Q4); 
the first common node (connection node between Q5 &Q7) of the second group of switches (Q5-Q8) is a common node of the fifteenth switch (Q7) and the sixteenth switch (Q7); the second common node (connection node between Q6 &Q7) of the second group of switches is a common node of the sixteenth switch (Q7)  and the seventeenth switch (Q6); and the third common node (connection node between Q6 &Q8) of the second group of switches is the last common node of the second group of switches, and wherein the third common node of the second group of switches is a common node of the seventeenth switch (Q6)  and the eighteenth switch (Q8).  
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai  “20190115765” in view of Dai “WO2020112207”.
In re to claim 5, Lai disclose (Figs.1-9A), further comprising: a first inductor connected between the last common node of the first group of switches (switch Q1-Q4) and the third port (connection node the positive terminal battery BAT and switches Q2-3 and Q6-7); and a second inductor connected between the last common node of the second group of switches (switches Q5-Q8)  and the third port. 
Lai discloses the first and second group and third port but fails having first inductor connected the common node of first group and third port  and second inductor connected between the common node of second group of switches and the third port.
However, Dai teaches multi-stage power conversion system (Fig.3-4) first inductor connected the common node of first group and third port  and second inductor connected between the common node of second group of switches and the third port (inductor L1 and L2 are configured in parallel between power converter 104 &106 and Vout).
Therefore, it would have been obvious to one skilled person in the art before the effective filing date of the claimed invention to have modify battery charger of Lai to include L1 and L2 are configured between the first and second module and BAT as taught by Dai in order to filter the noise at the output such that to increases converter efficiency and prolongs the run time of Multi-stage switched-capacitor power conversion system.
In re to claim 6, Lai disclose (Figs.1-9A), first and second flying capacitor (CFLY1 and CFLY2).
Lai discloses first and second flying capacitor but fails having a third inductor connected in series with the first flying capacitor; and a fourth inductor connected in series with the second flying capacitor.  
However, Dai teaches multi-stage power conversion system (Fig.3-4) a third inductor connected in series with the first flying capacitor; and a fourth inductor connected in series with the second flying capacitor (Figs. 21-22 shows an inductor L1 and flying capacitor C2 are connected in series and form a resonate tank and an inductor L2 and flying capacitor C3 are connected in series and form a resonate tank ).
Therefore, it would have been obvious to one skilled person in the art before the effective filing date of the claimed invention to have modify battery charger of Lai to include an inductor L1 and flying capacitor C2 are connected in series and form a resonate tank and an inductor L2 and flying capacitor C3 are connected in series as taught by Dai in order to filter the noise at the output such that to increases converter efficiency of Multi-stage switched-capacitor power conversion system, see parag.0027,lines.
8. Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai  “20190115765” in view of Zhak  “20200119573”.
In re to claim 7, Lai disclose (Figs.1-9A), wherein: the first group of switches (Q1-Q4) comprise a first switch (Q1), a second switch (Q2), a third switch (Q3), a fourth switch (Q4) and a fifth switch connected in series between the first voltage bus and the second voltage bus (switch Q1- Q4 are connected in series between a positive bus and negative bus); and the second group of switches (Q5-Q8) comprise  a sixth switch (Q5), a seventh switch (Q6), an eighth switch (Q7), a ninth switch (Q8 ) and a tenth switch connected in series between the first voltage bus and the second voltage bus (switch Q5- Q8 are connected in series between a positive bus and negative bus). 
Lai discloses first and second group switch but fails having a first and second group comprising a fifth and tenth switch respectively .
However, Zhak discloses multi-level step up converter (Fig. 7B ) first and second group having a first and second group 174-1 and 174-P comprising a fifth and tenth switch ( group 174-1 having fifth switch QMS31and  group 174-P includes eight switches QMS3P  are configured in series into 174-1 and 174-P respectively ) .
Therefore, it would have been obvious to one skilled person in the art before the effective filing date of the claimed invention to have modify battery charger of Lai first group to include fifth switch and second group to include tenth switches taught by Zhak in order to obtain more switches into configuration causes to increases converter efficiency of Multi-stage switched-capacitor power conversion system, see parag.0088-0089,lines 1-8.
In re to claim 8, Lai disclose (Figs.1-9A),: the first common node (connection node between Q1&Q3)   of the first group of switches (Q1-Q4)  is a common node of the first switch (Q1) and the second switch (Q2) ; second common node (connection node between Q3&Q2)  of the first group of switches is a common node  of the second switch (Q3) and the third switch (Q2); the third common node (connection node between Q4&Q2) of the first group of switches is a common node of the third switch (Q2)  and the fourth switch (Q4); the last common node of the first group of switches is a common node of the fourth switch and the fifth switch; 
the first common node (connection node between Q5 &Q7) of the second group of switches (Q5-Q8)  is a common node of the sixth switch (Q5)  and the seventh switch (Q7); the second common node (connection node between Q6 &Q7)  of the second group of switches is a common node of the seventh switch (Q7) and the eighth switch (Q6); the third common node (connection node between Q6 &Q9)  of the second group of switches is a common node of the eighth switch  (Q6) and the ninth switch 9Q8); and the last common node of the second group of switches is a common node of the ninth switch and the tenth switch.
Lai disclose the first and second ground comprising several common node but fails having the last common node of the first group of switches is a common node of the fourth switch and the fifth switch and the last common node of the second group of switches is a common node of the ninth switch and the tenth switch. 
However, Zhak discloses multi-level step up converter (Fig. 7B ) first and second group having a first and second group 174-1 and 174-P a common node of the fourth switch and the fifth switch and a common node of the ninth switch and the tenth switch (each group 174-1 and 174-P having common node of the fourth switch QMS21 and fifth switch QMS31 and having a common node nine switches QMS2P  and tenth switch QMS3P) .
Therefore, it would have been obvious to one skilled person in the art before the effective filing date of the claimed invention to have modify battery charger of Lai first group to include fifth switch and second group to include tenth switches taught by Zhak in order to obtain more switches into configuration causes to increases converter efficiency of Multi-stage switched-capacitor power conversion system, see parag.0088-0089,lines 1-8.
In re to claim 9, Lai disclose (Fig. 9A),:, further comprising: a load switch (battery charger 10 include transistor M1) connected between a load (BAT)  and at least one of the first port (connection node CMPID) , the second port (connection node of Cout) and the third port ((connection node the positive terminal battery BAT and switches Q2-3 and Q6-7).  
Allowable Subject Matter
9. Claims 2-4,10-11 and 14-16 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: in the bypass operating mode, two upper switches of the first group and two upper switches of the second group are configured as always-on switches, and a last switch of the first LIU-0100US01-HAL-57-group and a last switch of the second group are configured as always-off switches, and wherein: a voltage on the first port is equal to a voltage on the second port; and a voltage on the third port is equal to the voltage on the second port”.  
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: in the hybrid operating mode, a first switch and a third switch of the first group are controlled by a first gate drive signal having a duty cycle D; a first switch and a third switch of the second group are controlled by a second gate drive signal having the duty cycle D, and wherein the first gate drive signal and the second gate drive signal are 180 degrees out of phase from each other; a second switch and a last switch of the first group are controlled by a third gate drive signal, and wherein the first gate drive signal and the third gate drive signal are two complementary signals; and a second switch and a last switch of the second group are controlled by a fourth gate drive signal, and wherein the second gate drive signal and the fourth gate drive signal are two complementary signals; and wherein: a ratio of a voltage on the first port to a voltage on the second port is 2:1; and a ratio of the voltage on the second port to a voltage on the third port is 1:D ”.

In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: in the boost/buck operating mode, two upper switches of the first group are configured as always-on switches; a switch immediately adjacent to a last switch of the first group is controlled by a fifth LIU-0100US01-HAL-58-gate drive signal having a duty cycle D; a last switch of the first group is controlled by a sixth gate drive signal, and wherein the fifth gate drive signal and the sixth gate drive signal are two complementary signals, and wherein: a ratio of a voltage on the first port to a voltage on the second port is 1:1; and a ratio of the voltage on the second port to a voltage on the third port is 1:D ”.

In re to claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “in the hybrid operating mode, the fourth switch and the ninth switch are configured as always-on switches; the first switch and the third switch is controlled by a first gate drive signal having a duty cycle D; the sixth switch and the eighth switch to be controlled by a second gate drive signal having the duty cycle D, and wherein the first gate drive signal and the second gate drive signal are 180 degrees out of phase from each other; the second switch and the fifth switch to be controlled by a third gate drive signal, and wherein the first gate drive signal and the third gate drive signal are two complementary signals; and the seventh switch and the tenth switch to be controlled by a fourth gate drive signal, and wherein the second gate drive signal and the fourth gate drive signal are two complementary signals, and wherein in the hybrid operating mode, a ratio of a voltage on the first port to a voltage on the second port is 2:1, and a ratio of the voltage on the second port to a voltage on the third port is 1:D. ”.
In re to claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “in the boost/buck operating mode, the third switch and the eighth switch are configured as always-on switches; the fourth switch is controlled by a fifth gate drive signal having a duty cycle D; the fifth switch is controlled by a sixth gate drive signal, and wherein the fifth gate drive signal and the sixth gate drive signal are two complementary signals; LIU-0100US01-HAL-61-the ninth switch is controlled by a seventh gate drive signal having a duty cycle D; the tenth switch is controlled by an eighth gate drive signal, and wherein the seventh gate drive signal and the eighth gate drive signal are two complementary signals, and the fifth gate drive signal and the seventh gate drive signal are 180 degrees out of phase from each other, and wherein: a ratio of a voltage on the first port to a voltage on the second port is 1:1; and a ratio of the voltage on the second port to a voltage on the third port is 1:D. ”.
In re to claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an input source selecting module coupled to the first port, wherein: the first port is configured to be connected to a first input power source; the second port is configured to be connected to a first load; the third port is configured to be connected to a second load; the input source selecting module comprises two back-to-back connected transistors; and the input source selecting module is configured to be coupled between the first input power source and a second input power source.”.
In re to claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “ a nineteenth switch connected in series with the first flying capacitor; a first inductor connected in series with the first flying capacitor; a second inductor connected in series with the second flying capacitor; LIU-0100US01-HAL-63-a first output inductor connected between the last common node of the first group of switches and the third port; and a second output inductor connected between the last common node of the second group of switches and the third port, wherein: the first flying capacitor, the first inductor and the nineteenth switch are connected in series between a common node of the eleventh switch and the twelfth switch, and a common node of the thirteenth switch and the fourteenth switch; and the second flying capacitor and the second inductor are connected in series between a common node of the fifteenth switch and the sixteenth switch, and a common node of the seventeenth switch and the eighteenth switch. ”.

In re to claim 16, claim 16 depend from claims 15, thus are also objected for the same reasons provided above.

Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re to claim 17, claim 17 recites, inter alia, “ a third port connected to a common node of the fourth switch and the fifth switch through a first inductor, and a common node of the ninth switch and the tenth switch through a second inductor; and configuring switches of the first leg and the second leg such that the power conversion device operates in one of three operating modes including a bypass operating mode, a hybrid operating mode and a boost/buck operating mode.”
In re to claim 21, claim 21 recites, inter alia, “ a first inductor connected between a common node of the fourth switch and the fifth switch, and a third port; and a second inductor connected between a common node of the ninth switch and the tenth switch, and the third port.”
In re to claim 18-20, claims 18-20 depend from claims 17, thus are also allowed for the same reasons provided above. 
In re to claim 22, claim 22 depend from claims 21, thus are also allowed for the same reasons provided above. 

Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839